The Honorable Jim Hill State Representative 100 Center Street Nashville, AR 71852-3821
Dear Representative Hill:
This is in response to your request for an opinion on whether the Howard County Quorum Court can raise the county library millage without a vote of the people.
In my opinion, the answer to your question is "no."
Section 3 of Amendment 38 to the Arkansas Constitution, as recently amended, sets out the procedure for raising, reducing, or abolishing a county library tax. It provides, in pertinent part:
  Whenever 100 or more tax paying electors of any county having library tax in force shall file a petition in the County Court asking that such tax be raised, reduced or abolished, the question shall be submitted to the qualified electors at a general or special election. . . .
See Amendment Number 3, enacted at the 1992 general election, Section 5. This provision would, in my opinion, preclude a county quorum court from raising the county library tax without a vote of the people.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General